Citation Nr: 1819800	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to May 1972, February 1980 to February 1983, and January to July 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January and April 2006 rating decisions by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2006, the RO proposed that the rating for the left shoulder disability be reduced to 10 percent.  In April 2006, the RO reduced the rating for left shoulder impingement to 10 percent, effective July 2006.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  A March 2016 Board decision restored the 20 percent rating for the Veteran's left shoulder disability (from the date of reduction), and remanded the claim seeking an increased rating for additional development.  In January 2017, the Board again remanded the claim for additional development.  


FINDING OF FACT

At no time under consideration is the Veteran's left (minor) shoulder motion shown to have been limited to 25 degrees from the side; ankylosis of scapulohumeral articulation, impairment of the humerus, and impairment of the clavicle or scapula are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for a left shoulder disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Codes) 5200-5203 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in November 2005 and June 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran and his representative have not raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.     § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.


Shoulder disabilities are rated under Codes 5200 to 5203.  Code 5200 contains the  criteria for rating ankylosis of scapulohumeral articulation (the scapula and humerus move as one).  Under Code 5201, limitation of minor arm motion warrants a (minimum compensable) 20 percent rating when limited at the shoulder level or midway between the side and shoulder level and a (maximum schedular) 30 percent rating when limited at 25 degrees from the side.  Codes 5202 and 5203 contain rating criteria regarding other impairment of the humerus (malunion, recurrent dislocation, fibrous union, nonunion, and loss of head) and impairment of the clavicle or scapula (malunion, nonunion, and dislocation), respectively.  [Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.]  38 C.F.R. § 4.71; and Plate I.

In determining the degree of limitation of motion, the provisions of 38 U.S.C. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

An increased rating may be assigned for up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. § 3.400(o)(2).  Consequently, the evaluation period for consideration here is from October 2004 (a year prior to the October 7, 2005 date of claim) to the present.   

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On December 2005 VA shoulder examination, the Veteran reported left shoulder pain, particularly with overhead-type activities.  He denied prior surgical intervention.  Examination showed symmetrical range of motion in both shoulders; bilateral forward flexion was to 160 degrees, abduction to 160 degrees, internal rotation to 70 degrees, and external rotation to 75 degrees; rotator cuff and bicep tendon were intact; some discomfort was noted on impingement-type testing.  On repetitive use testing, there was no additional loss of function or range of motion.  There was no additional functional impairment due to weakness, fatigability, incoordination, or flare-ups.  Review of x-rays showed mild acromioclavicular (AC) joint arthrosis.  Otherwise, his left shoulder was within normal limits.  The impression was left shoulder impingement.  The examiner opined the shoulder has no effect on the Veteran's occupation of activities of daily living.  [The Veteran reported that he was employed by the U.S. Postal Service (USPS).]        

A September 25, 2006 VA primary care record notes complaints of left shoulder pain, worse with abduction.  Examination showed full range of motion; strength was full and sensation was intact.  X-rays showed no evidence of fracture or displacement; the joint spaces appeared normal.  The impression was a normal left shoulder.  

A November 2006 VA physical therapy record notes complaints of left shoulder pain.  [The Veteran reported that he is right-handed.]  Left shoulder forward flexion was to 130 degrees, abduction was to 95 degrees (with pain), and external and internal rotation were both to 40 degrees (with pain); strength was nearly normal 4/5.  [For comparative purposes, right shoulder range of motion was within full limits in all planes; strength was normal 5/5.]  

A May 2008 VA primary care record (associated to the record pursuant to the development ordered in the Board's January 2017 remand) notes that the Veteran underwent right shoulder rotator cuff surgery following an injury at work.  [As medical records previously associated to the record referenced an unspecified shoulder surgery, the Board remanded the claim in January 2017 to obtain any outstanding left shoulder surgical/treatment record.  In a February 2017 statement, the Veteran confirmed that he has no additional evidence to submit pertaining to his left shoulder; he reported that all left shoulder treatment was at VA facilities.]

June 2008 x-rays of the left shoulder were normal; soft tissue calcification was noted in the subacromial space.  The assessment was mild AC joint arthritis.  August 2008 MRI of the left upper extremity showed changes suggestive of tendinitis and possibly a partial tear in the distal supraspinatus, biceps tendonitis and tenosynovitis, and degenerative change in the AC joint and humeral head; all were to be correlated clinically.  

In a June 2009 statement, the Veteran reported that his left shoulder is more painful now than it was 13 years prior.  

On July 2009 VA shoulder examination, the Veteran reported left shoulder pain.  The examiner noted the findings of an August 2008 MRI.  Examination of the left shoulder revealed mild crepitus with rotation.  It was noted that musculatures of the right and left shoulders were equal.  Objective range of motion testing showed forward flexion to 180 degrees (with complaints of pain at 170 degrees), abduction to 180 degrees (with complaints of pain at 170 degrees), and internal and external rotation both to 90 degrees (with complaints of discomfort at 80 degrees for both).  On repetitive use testing, there was no additional loss of function or range of motion.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The Veteran denied radiation of pain; there were no neurological findings.  Arterial pulses were equal, and deep tendon reflexes were normal.  The diagnosis was mild left shoulder strain; the examiner opined there was no effect on his usual occupation or daily activities.  [It was noted that the Veteran was employed by the USPS.] 

A March 2013 VA orthopedic surgery clinic record notes reports of left shoulder pain that improves with swimming.  Examination of the left upper extremity found full strength and no impingement. Flexion was to 170 degrees and internal rotation was to T6.

An April 2015 VA orthopedic surgery clinic record notes complaints of left shoulder pain, worse with overhead activity and sleep.  On examination, there was no weakness; pain was reported with abduction.  X-rays showed no osteoarthritis and no proximal migration of the humeral head.  The assessment was left shoulder rotator cuff tendonitis/partial thickness tear.

At the April 2015 Board hearing, the Veteran testified that he has constant left shoulder pain.  He reported that he has to "use [his] right arm to lift [his] left shoulder to get it started every morning."  

A July 2015 VA physical medicine rehabilitation record notes complaints of left shoulder pain.  He reported that his functional limitations include overhead lifting, but also reported that he goes to the gym regularly and enjoys swimming.  Active range of motion testing showed forward flexion to 86 degrees, abduction to 111 degrees, external rotation to 22 degrees, and functional internal rotation to the T12 spinal level (all with pain reported in the posterior subacromial space at the end of the ranges).  

An August 2015 VA physical medicine rehabilitation record notes complaints of left shoulder pain.  Active range of motion testing showed forward flexion to 91 degrees, abduction to 86 degrees, external rotation to 22 degrees, and functional internal rotation to the T7 spinal level (all but internal rotation with pain reported in the posterior subacromial space at the end of the ranges).  

An October 2015 VA rheumatology record notes complaints of left shoulder pain.  On examination, there was limited range of motion; specific measurements were not provided.  Pain was only elicited on active rotation.  He received a subacromial bursa corticosteroid injection.  

On May 2016 VA shoulder examination, the Veteran reported left shoulder pain with flare-ups, treated with rest, medication, and physical therapy.  Objective range of motion testing showed left shoulder flexion to 150 degrees, abduction to 150 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  [In comparison, right shoulder motion was normal: flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.]  There was no evidence of pain with weight bearing or on palpation of the joint or soft tissue, or crepitus in either shoulder.  On repetitive use testing, there was no additional loss of function or range of motion in either shoulder.  Both shoulders showed normal muscle strength; neither was ankylosed.  The left shoulder was positive for Hawkins' impingement.  There was no evidence of shoulder instability, dislocation, or labral pathology.  There was no evidence of clavicle, scapula, AC joint, sternoclavicular joint, or humerus conditions.  Shoulder instability, dislocation, or labral pathology was not found.  The diagnosis was left rotator cuff tendonitis; the examiner opined that it did not impact the Veteran's ability to work.  

A July 2016 VA emergency department record notes complaints of acute left shoulder (and low back) pain.  On examination, mild posterior atrophy was noted; there was tenderness along the posterior line; abduction was limited to 90 degrees.  Empty can and Hawkins' impingement tests were negative; a positive Neer's impingement sign was noted.  

An October 2016 general medicine record notes complaints of left shoulder pain.  He was able to lift his arm through the entire range of motion, but endorsed posterior shoulder pain with abduction from 90 to 120 degrees.  

A November 2016 physical therapy record notes that the Veteran had not been seen for over one year.  Active range of motion testing showed forward flexion to 116 degrees, abduction to 113 degrees, external rotation to 60 degrees, and functional internal rotation to the T5 spinal level (all but internal rotation with pain reported in the subacromial space at the end of the ranges).  

Analysis

The Veteran's left (minor) shoulder disability has been assigned a 20 percent rating under Code 5201 for limitation of arm motion, and he seeks an increase in the rating.

Initially, the Board notes that applicability of Codes 5200, 5202, and 5203 has been considered .  However, as the evidence of record does not show that pathology or separate and distinct symptoms required for ratings under such Codes (ankylosis, impairment of the humerus, or impairment of the clavicle or scapula) was present during the evaluation period, the Board finds that those Codes do not have applicability in this matter (and will not be further discussed).  

On longitudinal review of the record, the Board finds that at no time under consideration is the Veteran's left shoulder disability shown to have been manifested by limitation of the arm to 25 degrees from the side, so as to warrant the next higher (30 percent) rating, even with consideration of pain on motion.  As was reported on range of motion testing on VA examinations in December 2005, July 2009, and May 2016, the Veteran's left arm motion has been to at least 150 degrees on both forward flexion and abduction.  Repetitive use testing showed no additional loss of function or range of motion, or additional functional impairment due to weakness, fatigability, incoordination, or flare-ups.  38 C.F.R. § 4.45.  Throughout, the greatest limitation noted was in July and August 2015, when forward flexion was to 86 degrees and abduction was to 86 degrees (both nearly to shoulder level), respectively.  The Board notes that the Veteran exercises regularly and enjoys swimming, a physical activity that involves overhead shoulder movement.  See July 2015 physical therapy record.  [The Board notes his report that swimming reduces shoulder pain.]        
The record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected left shoulder disability.  VA examinations have noted his employment by a government agency.  Furthermore, VA examiners in December 2005, July 2009, and May 2016 all opined that the Veteran's left shoulder disability does not impact on his ability to work.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in the context of the instant claim for increase.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.  §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for a left shoulder disability is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


